Citation Nr: 0407371	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Lawrence S. Groff, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision that denied service connection for 
depression.  On his Form 9, the veteran requested a Board 
hearing in Washington D.C.  In June 2003, veteran indicated 
that he was no longer interested in pursuing a hearing.   


REMAND

The veteran's service medical records, including reports of 
examinations for induction and separation, show no 
complaints, diagnosis, or treatment pertaining to psychiatric 
disability.  On service discharge examination psychiatric 
evaluation was normal.  

Postservice medical records show that the veteran received 
treatment from Dr. P, a private psychologist, from 1995 to 
1997.  His diagnoses included major depression and a history 
of dysthymia.  The veteran received VA psychiatric treatment 
during 2000 and 2001.  He reported in June 2000, that he quit 
drinking 10 years earlier and became aware of his psychiatric 
problems 6 years after he stopped drinking.  

On September 2001 VA examination, the examining psychologist 
stated that it was at least as likely as not that the 
veteran's psychiatric disorder was present during service.  
However, this opinion appears inconsistent with the 
examiner's further opinion that it could not be determined in 
retrospect whether the veteran's depression was incurred or 
aggravated in service.  The examiner did not explain the 
rationale for the opinion, and it appears to conflict with 
service medical records which are negative for psychiatric 
complaints and pathology and with the fact that there was no 
clinical notation of psychiatric complaints for about 25 
years after service.  In light of the foregoing, 
clarification of the medical evidence is necessary.

Furthermore, while the veteran received some notice of The 
Veterans Claims Assistance Act of 2000 (VCAA) in August 2001 
(prior to the rating on appeal) and some further notice in a 
statement of the case (SOC) in January 2003, since the case 
is being remanded anyway, the opportunity presents itself for 
him to receive notice in full compliance with all technical 
requirements.  Accordingly, the case is REMANDED to the RO 
for the following:  

1.  The RO must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  The veteran 
and his representative should be afforded 
the opportunity to respond.

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
a psychiatrist to determine the nature 
and etiology of his current psychiatric 
disability.  His claims file must 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should provide 
a diagnosis for the veteran's current 
psychiatric disability, and offer an 
opinion as to whether at least as likely 
as not such disability was incurred or 
aggravated in service.  The examiner 
should specifically comment on the 
September 2001 examiner's opinion that 
the veteran's depression was, as likely 
as not, present in service (if the 
examiner agrees, the evidentiary and 
medical basis for that finding should be 
explained).  The examiner should fully 
explain the rationale for any opinion 
given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental SOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE  R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


